 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT TACOMA
 7
     LIESE MEAD AND ROBERT A. MEAD,
 8
                                Plaintiffs,
 9                                                     No. 3:19-cv-5895-MAT
          v.
10   BOSTON SCIENTIFIC CORPORATION,
                                                       ORDER
11                              Defendant.

12

13            The Court, having considered the Parties Joint Motion for Adoption of the MDL Protective
14   Order, filed January 15, 2020, finds that the motion should be GRANTED.
15
              ORDERED, the MDL Protective Order is adopted and applicable to this matter.
16
              DATED this 21st day of January, 2020.
17

18                                                        A
                                                          Mary Alice Theiler
19
                                                          United States Magistrate Judge
20

21

22

23

24

25

26

27

28
     US.126309700.01
